No. 95-2026


United States of America,      *
                                     *
           Plaintiff - Appellee, *
                                      * Appeal from the United States
     v.                              * District Court for the Eastern
                                     * District of Missouri.
George A. Webster, Jr.,              *
                                     *
           Defendant - Appellant.*




                      Submitted:   November 14, 1995

                      Filed:   May 30, 1996


Before McMILLIAN, FLOYD R. GIBSON, and LOKEN, Circuit Judges.


FLOYD R. GIBSON, Circuit Judge.

     In a seven count indictment, the Government charged George A.
Webster, Jr., with committing various narcotics and firearms offenses.    A
jury convicted Webster on all counts, and he now appeals.   Though a recent
Supreme Court opinion requires us to reverse Webster's conviction for
violating 18 U.S.C. § 924(c)(1) (1994) by using or carrying a firearm
"during and in relation to" a drug trafficking crime, we otherwise affirm.


I.   BACKGROUND


     On September 28, 1993, Missouri officials arrested James Suggs as he
was travelling to a location where he was scheduled to sell a half-ounce
of crack cocaine to an undercover officer.        Suggs immediately began
cooperating with police and informed them that appellant George Webster was
his narcotics supplier.   At that time,
the officers arranged to observe a transaction between Webster and Suggs
during which Suggs would pay Webster $550 for crack that the supplier had
"fronted" him.   Missouri Highway Patrol Trooper Paula Woodruff accompanied
Suggs to the meeting; while she was not physically present in Webster's car
when the exchange occurred, she was able to witness the two dealers
conversing from another vehicle parked nearby.     Further, she had "wired"
Suggs with a hidden device that recorded the event.       The tape, though
partially inaudible due to a prevalent electronic hum that obscures the
recording, indicated to Trooper Woodruff that the speakers were planning
future drug deals.   This belief was confirmed by Suggs's own account of the
discussion.


        On January 13, 1994, Missouri Highway Patrol Corporal Kevin Glaser
monitored another drug transaction between Suggs and Webster.         After
searching Suggs and his residence to verify that both were free of drugs,
Corporal Glaser concealed a video camera in the living room of Suggs's
trailer home.    In addition, the officer hid a miniature tape recorder on
Suggs.    Corporal Glaser then secluded himself within the bedroom of the
house and waited for Webster's imminent appearance.    When Webster arrived
at the trailer, he and Suggs conducted a transaction in which Suggs
purchased an approximate half-ounce of crack cocaine for $600.          The
recording devices memorialized the deal, but there were problems with both
media.    The separate audio recordings created by the instruments were,
again, partially inaudible.   Additionally, as the stationary video camera
was unable to fully accommodate the movements of its ambulatory subjects,
Webster and Suggs at some points ventured beyond the range of the camera's
lens.    The video does reveal, however, that the two men exchanged items
across a kitchen counter, and Trooper Glaser later retrieved from the
counter a substance that proved to be crack cocaine.


        During this period of time when Webster was unknowingly transacting
business with a confidential informant, he had other,




                                      2
more overt, encounters with law enforcement authorities.                 Police officers
in Carbondale, Illinois arrested Webster on January 25, 1994 as he exited
a train from Chicago.     The officers found that Webster was carrying a large
amount of cocaine in a leather bag.              In subsequent custodial interviews,
Webster admitted his involvement in a narcotics distribution enterprise and
informed investigators that he had purchased "for his protection" a firearm
with a "banana clip."          This admission corroborated statements made by
Suggs, indicating that Webster had brandished a similar weapon to the
informant and had stated that "if something go down, I [Webster] have some
protection."   Authorities, though, were unable to locate the gun during a
search of the residence in which Webster said the weapon was stored.
Nonetheless, while thereafter executing a federal search warrant at a
different dwelling, officers discovered several individuals, including
Webster, along with a banana clip like Webster had described.                 The officers
also   found   within    the   house   illegal      drugs,     drug   paraphernalia,    and
paperwork in Webster's name.           In a contemporaneous consensual search of
Webster's parked vehicle, the officials found over 700 rounds of ammunition
for the banana clip.


       The Government returned a seven count indictment against Webster,
charging him with:      1) one count of conspiracy to distribute cocaine base
(count one); 2) two substantive counts of distributing cocaine base (counts
two and three); 3) one count of using a firearm during the commission of
a   drug   trafficking    felony    (count       four);   4)   one    count   of   unlawful
acquisition of a firearm by a convicted felon (count five); and 5) two
counts of possession of a firearm by a felon (counts six and seven).                     At
Webster's trial, Trooper Woodruff testified during cross-examination that
her review of the recording she caused to be made clearly indicated to her
"that Mr. Webster is talking to Mr. Suggs, and they are discussing future
drug transactions."      The prosecutor did not, however, play the tape of that
conversation for the jury.         In contrast, the prosecutor did play for the
jury both the audio and video tapes of




                                             3
the deal that took place at Suggs's trailer.


     On the fourth and last day of trial, Webster relayed to the district
judge that he wished to discharge his appointed counsel, Mr. Jeffrey
Rosanswank.    The following colloquy, edited for relevance, then ensued:

           THE COURT:    All right. Come up, Mr. Webster, to the
     podium. . . . Now, I am going to ask you some questions, and
     the questions that I am going to ask you involve your apparent
     request to discharge your attorney. And, accordingly, I will
     not allow those questions and your answers to be used against
     you. But do you desire to discharge your attorney?

              THE DEFENDANT:   Yes, I do, your Honor.

           THE COURT: Now, we are in the middle of trial. As a
     matter of fact, we are near the end of the trial. If I allow
     you to discharge your present attorney, I am not going to
     continue the case, and I am not going to appoint another
     attorney for you. Do you still want to discharge him under
     those circumstance[s]?

           THE DEFENDANT: Well, I have a right, if I discharge my
     attorney, I have a right --

           THE COURT: You do not have that right. We are in the
     middle of trial. This case is in jeopardy, so we must proceed.
     I will let you proceed, if you wish to proceed on your own, but
     I am not going to get another lawyer for you.         It's that
     simple. I will do this: If you want to represent yourself, I
     will allow you to do this for the remainder of the trial, but
     I am going to insist that Mr. Rosanswank sit with you in an
     advisory-attorney capacity. I am assuming you are not skilled
     in the law. That's true, is it not?

              THE DEFENDANT:   That's true.

              THE COURT:   You have no legal training, do you?

              THE DEFENDANT:   That's true.

           THE COURT: You would not have the slightest idea about
     how to consider the Court's instructions that we are going to
     give to the jury at the end of the case, do you?




                                       4
           THE DEFENDANT:   No, I don't.

           THE COURT: Now, under all of those circumstances, and
     knowing that you are not skilled, and that you do have a
     skilled attorney representing you at the present time, do you
     still want to discharge him?

           THE DEFENDANT:   Yes, I do, your Honor.

After the court undertook an assessment of Webster's capacity to knowingly
and voluntarily waive his right to counsel, the dialogue continued:

           THE COURT: You understand that we are still going to
     proceed in this matter, and you are going to have to represent
     yourself, with Mr. Rosanswank advising you?

           THE DEFENDANT:   Yes, I do.

           THE COURT:   And you want to proceed on that basis?

           THE DEFENDANT:    The question is, your Honor, I really
     don't, but --

           THE COURT: Well, you want another lawyer, and I have
     already told you I am not going to stop this trial and get you
     another lawyer.    But other than that, do you still want to
     proceed in the way that I have just suggested?

           THE DEFENDANT: I don't want to proceed in that way.     I
     say I don't want to proceed in that way.

           THE COURT: Well, that's the only way I am going to let
     you. I am going to let you proceed in one of two ways: The
     first is[,] we will go along just as we have been.       Mr.
     Rosanswank will continue to be your attorney. . . . Now, the
     second option is that Mr. Rosanswank be discharged, and that
     you represent yourself.   But if we do that, I am going to
     insist that Mr. Rosanswank stay at your side in an advisory
     capacity. Now, which of the two ways do you wish to proceed?
     I am only going to let you go one of those two ways.

           THE DEFENDANT: Well, I am discharging Mr. Rosanswank,
     and I know I can't represent myself, so -- I am just not going
     to do it both ways.

           THE COURT: Well, you are going to do it one of the two
     ways. . . . [W]e do not allow a case to be disrupted




                                    5
      at the very end of it, at the whim of a defendant, because you
      do not like the way Mr. Rosanswank may be representing your
      interests, or whatever your motivation is, to seek to discharge
      him. Now, do you wish to go ahead and represent yourself, with
      Mr. Rosanswank advising you, or do you wish to have him
      continue to serve as your attorney, or neither?         If it's
      neither, I will make the decision.

               THE DEFENDANT:      It's neither.

            THE COURT: All right. I am going to deny your request
      to discharge Mr. Rosanswank, and I am going to insist that he
      continue to represent you.

The court then inquired into the basis for Webster's discontent and allowed
the defendant, without fear of incrimination, to make any statement for the
record.    Webster disclosed that he wished to discharge his attorney because
he   thought    that    the   transcripts    for   certain   pretrial   hearings   were
inaccurate and contained statements from individuals who had not testified
at the proceedings.        After finding that the offered reasons had "nothing
to do with the effectiveness of Mr. Rosanswank," the court reaffirmed its
decision denying Webster's request to discharge his lawyer.


      Later that day, the jury convicted Webster on all counts.                     The
district    court      sentenced   Webster   to    two   hundred   ninety-five   months
imprisonment, which included a mandatory sixty month consecutive term for
using or carrying a firearm during and in relation to a drug trafficking
crime.    This appeal followed, and Webster now challenges his convictions1
by arguing that:         1)   the district court violated his Sixth Amendment
rights by improperly disposing of his request to discharge appointed
counsel; 2) the district court committed error by admitting into evidence
the audio and video recordings of narcotics transactions; and 3) the
district court improperly instructed the jury on the law applicable to 18




      1
      Webster initially raised an additional ground for relief
claiming that the district court committed error in sentencing.
He has since voluntarily withdrawn this argument.

                                             6
U.S.C. § 924(c)(1) and, in any case, there was insufficient evidence to
sustain his conviction for using or carrying a firearm during and in
relation to a drug trafficking crime.             In light of the Supreme Court's
opinion in Bailey v. United States, 116 S. Ct. 501 (1995), we reverse
Webster's conviction for violating 18 U.S.C. § 924(c)(1), but we affirm the
district court in all other respects.


II.    DISCUSSION


       A.     Webster's Attempt to Replace Counsel


       In asserting that the district court incorrectly disposed of his
request to discharge Mr. Rosanswank, Webster basically advances two
discrete arguments.        First, he claims that the district court wrongfully
refused to replace his court appointed attorney.              Also, Webster maintains
that the court's action deprived him of his constitutional right to self-
representation.


              1.    Attorney Discharge


       A motion to substitute court appointed counsel is committed to the
district court's sound discretion.           Hunter v. Delo, 62 F.3d 271, 274 (8th
Cir.   1995).      To prevail on the request, a criminal defendant must
demonstrate "a conflict of interest, an irreconcilable conflict, or a
complete    breakdown      in    communication   between      the    attorney   and    the
defendant."     United States v. Long Crow, 37 F.3d 1319, 1324 (8th Cir. 1994)
(quotations omitted), cert. denied, 115 S. Ct. 1167 (1995).                "Last-minute
requests to substitute defense counsel are not favored."              United States v.
Klein, 13 F.3d 1182, 1185 (8th Cir.), cert. denied, 114 S. Ct. 2722 (1994).


       In   this   case,   the    district    court   acted   well    within    its   wide
discretion when it declined to provide substitute counsel.




                                             7
Webster's extremely untimely request, which came on the last day of trial,
did not even begin to meet the standards for replacement set forth in our
previous cases.     Indeed, as the district court correctly observed, the
alleged basis for Webster's complaints had absolutely nothing to do with
Mr. Rosanswank's representation, but rather involved perceived inaccuracies
in transcripts of pretrial proceedings.           Accordingly, we find that the
district court correctly refused Webster's attempt to obtain substitute
counsel.2


            2.     The Right to Self-Representation


     Webster alleges that the district court impinged upon his Sixth
Amendment right to self-representation by offering him the "Hobson's
choice" of continued representation by a lawyer in whom he had lost all
trust or proceeding pro se with that same attorney serving as standby
counsel.      Webster   concedes   that   a   trial   judge   may,   over   a pro   se
defendant's objections, permissibly appoint standby counsel to assist the
defendant in an advisory capacity.        See McKaskle v. Wiggins, 465 U.S. 168,
184 (1984).      Still, he declares that the district judge in this case
committed error by insisting that Mr. Rosanswank be Webster's standby
counsel.    According to Webster, the district court could have cured the
constitutionally offensive choice by displaying a willingness to appoint
standby counsel other than Mr. Rosanswank.




     2
      Webster additionally contends that the district court,
before making its decision, did not adequately consider the
grounds underlying his motion. Of course, once an indigent
defendant requests substitute counsel, "the court has a duty to
inquire into the factual basis of the defendant's
dissatisfaction." United States v. Blum, 65 F.3d 1436, 1441 (8th
Cir. 1995), cert. denied, 116 S. Ct. 824 (1996). Here, the
district court granted Webster leave to freely explain the reason
for his discontent. Only after Webster had taken advantage of
this opportunity did the court conclusively deny the request for
replacement counsel. We therefore conclude that the district
court satisfactorily inquired into the basis of Webster's
dissatisfaction.

                                          8
      We do not agree that the district court's actions violated Webster's
Sixth Amendment rights.        First of all, it does not appear to us that
Webster successfully invoked his right to self-representation.             A defendant
who wishes to waive his right to counsel, and thereby to proceed pro se,
must do so clearly and unequivocally.            Hamilton v. Groose, 28 F.3d 859,
862-63 (8th Cir. 1994), cert. denied, 115 S. Ct. 741 (1995).              To the extent
that Webster at all tried to express a desire to represent himself, a
review of the record suggests that attempt was anything but clear and
unequivocal.      While conversing with the district judge, Webster never
explicitly indicated that he wanted to proceed pro se; to the contrary, at
one point he stated that he knew he could not represent himself.                It was
the trial judge who initially proposed that Webster might proceed pro se
as an alternative to continued representation by Mr. Rosanswank, and
Webster's primary, if not exclusive, objective seems to have been the
procurement of substitute counsel.            Recognizing that the district judge
must "indulge in every reasonable presumption against a defendant's waiver
of his right to counsel," id. at 862 (quotation and alteration omitted),
we   would   be   extremely   reluctant   to     find    that   Webster   clearly   and
unequivocally expressed his desire to represent himself.


      Even assuming that Webster did correctly invoke this constitutional
prerogative, his claim still fails.            Appointment of standby counsel is
within the discretion of the district court, and a pro se defendant does
not enjoy an absolute right to standby counsel.           Locks v. Sumner, 703 F.2d
403, 407-08 (9th Cir.), cert. denied, 464 U.S. 933 (1983); see also United
States v. Swinney, 970 F.2d 494, 498 (8th Cir.)("[T]he district court may
properly require the defendant to choose either to proceed pro se, with or
without the help of standby     counsel, or to          utilize the   full assistance
of counsel . . . ."), cert. denied, 506 U.S. 1011 (1992).              It necessarily
follows that a defendant does not have a right to standby counsel of his
own choosing.     See United States v. Mills,




                                          9
895 F.2d 897, 904 (2d Cir.), cert. denied, 495 U.S. 951 (1990); United
States v. Martin, 790 F.2d 1215, 1218 (5th Cir.), cert. denied, 479 U.S.
868 (1986).     Where a district court has elected to appoint standby counsel,
the defendant will be able to compel the attorney's dismissal only by
meeting    the criteria applicable to the discharge of a lawyer fully
representing the accused.          See Swinney, 970 F.2d at 498-99 (applying
general discharge test to standby counsel situation).


       As discussed previously, Webster woefully failed to establish reasons
justifying substitution of his appointed counsel.           Naturally, then, he was
not entitled to demand a different attorney to serve in a standby capacity.
It makes no difference that, in this case, the advisory attorney would have
been the same lawyer in whom Webster reportedly had lost confidence.                 The
options offered by the district court, characterized by Webster as a
"Hobson's choice," represented a reasonable balance between a respect for
Webster's     asserted   rights    and   an    understandable    desire    to   prevent
disruption of an almost concluded criminal trial.               See id. at 499 ("A
defendant has no right to manipulate his right for the purpose of delaying
and disrupting the trial.")(quotations omitted).             In fact, other circuits
have   expressly    approved   a   district     court's    decision   to   require   the
defendant to either continue with appointed counsel or proceed pro se with
that same lawyer acting as a standby attorney.             See, e.g., United States
v. Mitchell, 788 F.2d 1232, 1236 (7th Cir. 1986)("[T]he trial court did not
offer [the defendant) an impermissible choice by requiring him to proceed
either pro se plus [unwanted] standby counsel or with an attorney he didn't
like.").      Webster made no allegation before the district court that Mr.
Rosanswank had provided ineffective assistance, and he was thus faced with
"a real alternative" between proceeding pro se or continuing with appointed
counsel as his attorney.       See United States v. Blum, 65 F.3d 1436, 1442
(8th   Cir.    1995)(dismissing    similar     "Hobson's    choice"   argument   where
defendant had been offered "a real alternative"), cert. denied, 116 S. Ct.
10
824 (1996).    We find that the district court scrupulously honored Webster's
Sixth Amendment rights.3


     B.       Admission of Tape Recordings


     Webster complains that the district court wrongfully received into
evidence the audio and video tapes produced by the Government.           The
admission of tape recordings is "within the sound discretion of the trial
court and will not be reversed unless there has been an abuse of that
discretion."     United States v. Martinez, 951 F.2d 887, 888 (8th Cir.
1991)(quotations and alteration omitted), cert. denied, 503 U.S. 994
(1992).


     As a preface to the introduction of a recording, the Government must
make a prima facie showing of the tape's trustworthiness.   To decide if the
Government has met its foundational burden, the district court uses as a
general guideline the factors we enumerated in United States v. McMillan,
508 F.2d 101, 104 (8th Cir. 1974), cert. denied, 421 U.S. 916 (1975).   That
case requires the prosecution to demonstrate:

     (1) the recording device was capable of recording the events
     offered in evidence; (2) the operator was competent to operate
     the device; (3) the recording is authentic and correct; (4)
     changes, additions, or deletions have not been made in the
     recording; (5) the recording has been preserved in a manner
     that is shown to the court; (6) the speakers on the tape are
     identified;




     3
      In fact, the district court could have denied outright
Webster's petition to represent himself. "[T]he right to self-
representation is unqualified only if demanded before trial. Once
trial commences, that right is subject to the trial court's
discretion which requires a balancing of the defendant's
legitimate interests in representing himself and the potential
disruption and possible delay of proceedings already in
progress." United States v. Wesley, 798 F.2d 1155, 1155-56 (8th
Cir. 1986)(citation omitted). Under the circumstances of this
case, it would have been within the district court's discretion
to altogether refuse Webster's request to proceed pro se for the
few hours that remained in his trial.

                                      11
      and (7) the conversation elicited was made voluntarily and in
      good faith, without any kind of inducement.

United States v. Roach, 28 F.3d 729, 733 (8th Cir. 1994).     These criteria
are a useful gauge for determining whether the tape's "substance and the
circumstances under which it was obtained [provide] sufficient proof of its
reliability."   Id. at 733 n.4 (quotation omitted).


      Even when the Government satisfactorily clears the McMillan hurdle,
the defendant may still prevent admission of the tape by proving that it
is inaccurate because of inaudibility or some other infirmity.       United
States v. Font-Ramirez, 944 F.2d 42, 47 (1st Cir. 1991), cert. denied, 502
U.S. 1065 (1992).   A partially inaudible recording will be inadmissible
where the defendant establishes that the unintelligible portions are "so
substantial, in view of the purpose for which the tape[] [is] offered, as
to   render the recording as a whole untrustworthy . . . ."   United States
v. Huff, 959 F.2d 731, 737 (8th Cir.)(quotation omitted), cert. denied, 506
U.S. 855 (1992).


      We conclude that the Government properly authenticated each of the
three contested recordings under the McMillan factors.   Webster maintains,
however, that the two audio tapes are so inaudible that the district court
should have prohibited their admission.     He complains as well that the
audio track of the video tape is hopelessly unintelligible; in addition,
he claims that the video is inaccurate because the camera's lens was
partially obscured and because the stationary recorder was unable to
completely track its subjects' movements.    We address these allegations
          4
seriatim.


      4
      Webster also urges us to find that the district judge
committed error by neglecting to assess the tapes in camera
before they were played for the jury. We acknowledge that, where
possible, it is good practice for the district court to make a
pretrial evaluation of a recording's admissibility. See United
States v. Nicholson, 815 F.2d 61, 62-63 (8th Cir. 1987). In this
case, however, the defense waited until trial before it
questioned the tapes' reliability. As observed by our colleagues
on the First Circuit:

      If [a pretrial assessment of admissibility] is not

                                    12
             1.     The September 28, 1993 Audio Tape


        We have listened to this tape and agree with Webster that a constant
electronic hum severely hampers a listener's ability to discern the
recorded conversation.         The district court did admit this tape into
evidence; significantly, however, the Government never played it for the
jury.    Rather, the prosecutors offered the cassette primarily because its
mere existence tended to corroborate the testimony of certain witnesses.
Because the jury could not have been adversely affected by something that
it never heard, we cannot say that the district court abused its discretion
when it allowed the Government to introduce this properly authenticated
tape.    Likewise, the district court did not commit plain error when it
allowed Trooper Paula Woodruff, in response to defense queries, to testify
concerning her evaluation of the contents of this tape.
             2.     The January 13, 1994 Audio Tape


        Webster   did   not   object   at   trial   to   the   introduction   of   this
microcassette, and the district court did not commit plain error by




        possible, we see no reason why the district court must
        lengthen a trial by listening to the tapes outside the
        presence of the jury. Some tape recording playbacks
        run for a considerable period of time. If the
        recordings are properly authenticated, the trial judge
        can listen to them as they are played to the jury and
        rule on objections when made.

United States v. Carbone, 798 F.2d 21, 25 (1st Cir. 1986). We
agree with this statement, and we thus decide that the district
judge did not commit error when he failed to originally listen to
the tapes outside the presence of the jury. See Nicholson, 815
F.2d at 63 ("We disagree with any suggestion, however, that a
failure to [listen to tapes before trial] necessarily indicates
an abuse of discretion.").

                                            13
accepting it into evidence.          See Roach, 28 F.3d at 732 (applying plain
error analysis where defendant had not objected to admission of tape).


              3.    The January 13, 1994 Video Tape


     We have little difficulty in deciding that the district court
properly exercised its discretion by approving the admission into evidence
of this video.      True, the camera's lens was partially obscured, and the
recording     did   not   preserve   all   of   Suggs's   and   Webster's   actions;
furthermore, the tape's audio track is less than clear.              Nevertheless,
these infirmities are not so pervasive as to render the tape as a whole
untrustworthy.      The video still has significant probative value, for it
shows Suggs and Webster conducting some sort of trade across a kitchen
counter.    After this exchange, Webster can be seen holding in his hand what
appears to be a wad of money.         Moreover, as noted above, Corporal Glaser
later collected crack cocaine from the counter.             Given these facts, we
think it was certainly within the district court's discretion to admit this
videotape.5


     C.       Webster's Conviction Under 18 U.S.C. § 924(c)(1)


     In his initial brief before this Court, Webster alleged that the
Government presented insufficient evidence to sustain his conviction for
using or carrying a firearm during and in relation to a drug trafficking
crime.6    After we accepted the case as




     5
      Also, contrary to Webster's assertions, the district court
did not permit Corporal Glaser to comment inappropriately about
what was portrayed on the video.
     6
      This serves to distinguish the case at bar from United
States v. McKinney, 79 F.3d 105, 108-09 (8th Cir. 1996), in which
we deemed a Bailey challenge waived because, among other factors,
the appellant "did not argue in his initial appeal brief that his
conviction for using firearms was in any way infirm."

                                           14
submitted, the Supreme Court in Bailey v. United States, 116 S. Ct. 501
(1995), explained that the word "use" as employed in 18 U.S.C. § 924(c)(1)
has a narrower meaning than this Court had previously indicated.     Compare
id. at 505-09 with United States v. Matra, 841 F.2d 837, 841-43 (8th Cir.
1988).   Consequently, we granted the parties' motions to allow supplemental
briefing addressing the effect of Bailey on this appeal.


     Webster raises two grounds in support of his argument that the recent
Supreme Court opinion compels reversal of this firearm conviction.    First,
he asserts that the district court's jury instruction was erroneous.      In
addition, he continues to maintain that there was insufficient evidence to
support his conviction under 18 U.S.C. § 924(c)(1).         We reverse for
instructional error.


     In relevant portion, the district court charged the jury:

           [I]n order to sustain its burden of proof for the crime
     of using or carrying a firearm during and in relation to . . .
     a drug trafficking crime, as charged in Count 4 of the
     indictment, the Government must prove these following two
     essential elements beyond a reasonable doubt:
           And first:
           The defendant committed the crime of conspiracy to
     distribute cocaine base, and to possess cocaine base with the
     intent to distribute it, as charged in the indictment.
           And second:
           During and in relation to the commission of that crime,
     the defendant knowingly used or carried one or more firearms.
           Now, the phrase "uses or carries a firearm" means having
     a firearm or firearms available to assist or aid in the
     commission of the crime alleged in Count 1 of the indictment.
           In determining whether the defendant used or carried a
     firearm, again, you can consider all of the factors received in
     evidence in the case, including the nature of the underlying
     drug trafficking crime alleged; the proximity of the firearm in
     question; the usefulness of the firearm to the crime alleged;
     and the circumstances surrounding the presence of the firearm.
           Now, the Government is not required to show that the




                                     15
     defendant actually displayed or fired the weapon.
           The Government is required, however, to prove beyond a
     reasonable doubt that the firearm was in the defendant's
     possession, or under the defendant's control, at the time that
     a drug trafficking crime was committed, or otherwise
     facilitated the commission of the offense, or at least had a
     role in the offense.

Because Webster did not object to this instruction as given, we may reverse
only if the district court committed plain error.           See United States v.
Ryan, 41 F.3d 361, 366 (8th Cir. 1994)(en banc), cert. denied, 115 S. Ct.
1793 (1995).


     In United States v. Olano, 507 U.S. 725 (1993), the Supreme Court
elaborated upon the plain error analysis applicable in cases, like the one
presently before us, governed by Federal Rule of Criminal Procedure 52(b).
Before considering reversal under that Rule, we must first find that the
district court committed an unwaived error.         Id. at 732-34.       Second, the
error must be plain, that is, clear and obvious, under current law.              Id.
at 734.    Third, the appellant must show that the error affected his
substantial rights by prejudicially influencing the outcome of the district
court proceedings.7   Id. at 734-35.       Where these prerequisites are met, a
court of appeals may order correction of the mistake.        Id. at 735.     We will
exercise   this   discretion   in   the    appellant's   favor   where    the   error
"'seriously affects the fairness, integrity or public reputation of
judicial proceedings.'"   Id. at 736 (quoting United States v. Atkinson, 297
U.S. 157, 160 (1936))(alteration omitted).


     Viewing the facts of this case in light of the Supreme Court's
decision in Bailey v. United States, 116 S. Ct. 501 (1995), we find that
the district court committed error.        The judge informed the




     7
      Though the Supreme Court recognized that in some situations
errors might be presumed prejudicial or corrected despite their
effect on the outcome, see Olano, 507 U.S. at 735, this is not
such a "special" case.

                                          16
jury that a defendant "uses or carries a firearm" whenever he has "a
firearm or firearms available to assist or aid in the commission" of a drug
trafficking offense.      In evaluating whether Webster "used or carried" the
weapon, the jury was told to consider, inter alia, "the proximity of the
firearm in question" and "the circumstances surrounding the presence of the
firearm."       It seems to us that the cumulative effect of these and other
statements allowed the jury to find that Webster criminally used or carried
the weapon in question due to the "mere presence and ready availability of
[the]       firearm."8   United   States   v.   Mejia,   8 F.3d 3,   5   (8th   Cir.
1993)(quotation omitted).         Of course, a conviction based on this factual
finding would have been entirely in accord with the previous law of this
circuit, but it is inconsistent with the Supreme Court's admonition that
"the inert presence of a firearm, without more, is not enough to trigger
§ 924(c)(1)." Bailey, 116 S. Ct. at 508; see also United States v. Price,
76 F.3d 526, 527-28, 530 (3d Cir. 1996)(finding that Bailey invalidated
instruction very similar to the charge here, but concluding that the error
in that case was harmless).


        To determine whether the error is clear under current law, we must
resolve a question expressly left unanswered in Olano.              There, the Court
declined to consider "the special case where the error was unclear at the
time of trial but becomes clear on appeal




        8
      The Government claims that the instruction adequately
defined the term "carry," but we disagree. In fact, it appears
that this Court's traditional definition of the term "use" was so
expansive that it effectively swallowed the word "carry." Prior
to Bailey, we had infrequent occasion to explicate on the meaning
of "carry," and we have only recently held that a person carries
a weapon for purposes of § 924(c)(1) when he bears "the firearm
on or about his person." United States v. White, 81 F.3d 80, 83
(8th Cir. 1996). The district judge in this case, acting
consistently with our previous caselaw, perpetuated the
subordination of the term. His instruction defined "use" and
"carry" collectively, and the charge did not refer to the words
as having separate meanings. Therefore, we are unable to
conclude that the court properly apprised the jury of the meaning
of "carry."

                                           17
because the applicable law has been clarified."     Olano, 507 U.S. at 734.
 Following the lead of several of our sister circuits, we conclude that,
in deciding whether an error is clear under current law, the proper focus
is the law applicable on appeal rather than at trial.     See United States
v. Viola, 35 F.3d 37, 42 (2d Cir. 1994)("'[C]urrent law' as used in [plain
error analysis] means the law current at the time of the appeal, not at
trial."), cert. denied, 115 S. Ct. 1270 (1995); United States v. Retos, 25
F.3d 1220, 1230 (3d Cir. 1994)(assessing plain error under law applicable
at time of appeal); United States v. Jones, 21 F.3d 165, 173 & n.10 (7th
Cir. 1994)(same).   But cf. United States v. Washington, 12 F.3d 1128, 1138-
39 (D.C. Cir.)(deciding that plain error framework is inapplicable where
the error was not obvious under current law at the time of trial, but
analyzing claims under the "supervening decision" doctrine), cert. denied,
115 S. Ct. 98 (1994).    As such, we find the district court's § 924(c)(1)
instruction to be clearly erroneous under current law.


     Furthermore, Webster has successfully demonstrated that the error
affected his substantial rights.    As Chief Judge Arnold counseled in his
separate opinion in Ryan:

     Here, the instruction was erroneous with regard to an essential
     element of the crime. Had the jury been properly instructed in
     this case, it could have reached a different conclusion.
     Consequently, the judicial proceeding was compromised, and [the
     criminal defendant] was unavoidably prejudiced.

Ryan, 41 F.3d at 370 (Arnold, C.J., concurring and dissenting); cf. Viola,
35 F.3d at 42 (finding that where superseding opinion alters previously
settled law, it is no longer necessary under the plain error analysis for
the defendant to prove prejudice; instead, the Government must show that
the error did not affect the defendant's substantial rights).       We have
already mentioned that the pertinent instruction in the case sub judice
allowed the jury to convict Webster on this count even though it might not
have found the




                                     18
factual predicate required by Bailey.       Accordingly, we believe that Webster
has satisfactorily established that the error "affected the outcome of the
district court proceedings."9      Olano, 507 U.S. at 734.


      Finally, because it is unclear whether a properly instructed jury
would have found Webster guilty of violating § 924(c)(1), we feel that a
failure    to correct the district court's error could "result[] in a
miscarriage of justice" and would "'seriously affect[] the fairness,
integrity, or public reputation of judicial proceedings.'"          Ryan, 41 F.3d
at 366 (quoting Olano, 113 S. Ct. at 736).        We therefore find it necessary
to   exercise   our   discretion   under   Rule   52(b)   and   reverse   Webster's
conviction for using or carrying a firearm during and in relation to a drug
trafficking crime.10


III. CONCLUSION


      We reverse Webster's conviction for using or carrying a firearm
during and in relation to a drug trafficking crime and remand for a new
trial on that count, but we affirm his convictions




      9
      In reaching this conclusion, we reject the Government's
contention that no rational jury could fail to find that Webster
used or carried the weapon in question. In our view, a properly
instructed jury might reasonably have determined that the
Government's proof did not establish a violation of § 924(c)(1).
At the same time, though it is a close question, we hold that
there was sufficient evidence to support Webster's conviction on
this count.
      10
      Because we reverse for trial error instead of evidentiary
insufficiency, we remand for a new trial on this count. See
United States v. Schrader, 10 F.3d 1345, 1352 (8th Cir. 1993)("As
there was trial error but not insufficiency of the evidence,
defendants may be retried."). We note, though, that any
subsequent prosecution for this offense must be consistent with
the wording of the original indictment. In other words, the
Government must prove beyond a reasonable doubt that Webster used
or carried the gun during and in relation to the drug conspiracy
charged in count one of the indictment.

                                       19
on the six remaining counts in the indictment.


     AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  20